Citation Nr: 0323924	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of the initial assignment of a noncompensable 
rating evaluation for patellofemoral syndrome of the left 
knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from October 1996 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The September 2001 rating decision granted service connection 
for patellofemoral syndrome of the left knee, and assigned a 
noncompensable rating evaluation for this disability.  The 
veteran has appealed the initial rating evaluation assigned 
for his left knee disability.


REMAND

In August 2002, the Board deferred adjudication of this 
matter pending additional development of the claim pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002), which included obtaining 
additional medical records.  The Board obtained additional 
medical evidence.  However, the Court of Appeals for the 
Federal Circuit has recently invalidated the regulations, 
which empowered the Board to issue written notification of 
the VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
appellant or his representative.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO has not had the opportunity to review the 
additional evidence received.

The additional evidence consists of a February 2003 private 
medical report which indicates that the veteran was 
experiencing problems with his left knee.   It is the opinion 
of the Board that a contemporaneous examination is warranted. 

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO should schedule the veteran for VA 
orthopedic examination to evaluate the nature 
and severity of his service-connected left 
knee disability.  In addition to X-ray 
studies, any other tests deemed necessary by 
the examiner should be performed.  The claims 
file is to be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested to 
obtain an occupational history.  It is 
requested that the examiner perform range of 
motion testing, and state the normal range of 
motion of the knee.  Additionally, the 
physician should be requested to determine 
whether the left knee disability results in 
weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  
The examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a 
period of time.  DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).

3.  The RO is thereafter requested to 
readjudicate the issue on appeal, to include 
consideration of any additional evidence 
received since the statement of the case.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case and be afforded a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




